DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7-11 and 19-31 are pending and examined herein.

Claim Interpretation
The claims recite “winter squash plant”. In the Specification (p. 3), it states:
[0013] In the present invention, a “winter squash plant” refers to a plant classified in Cucurbita 
maxima of the genus Cucurbita. The winter squash plant may be a hybrid with a related
species, for example. Examples of the related species include Cucurbita pepo and Cucurbita
moschata.
Although the Specification states that the winter squash plant refers to a plant classified in Cucurbita maxima, it clearly also includes a hybrid with C. pepo, C. moschata, as well as other related species. It should also be pointed out that while C. maxima, C. pepo, and C. moschata are taxonomical terms, “winter” and “summer” squashes merely reflects horticultural and culinary traditions by which the plants are cultivated, harvested, and consumed. As such, the term “winter squash plant” as known in the art, may refer to C. pepo (e.g. 'Acorn’), C. moschata (‘Butternut’), C. mixta (‘Japanese Pie’), or C. maxima (‘Hubbard', etc.) (see for example in Robinson, R. W., and N. Y. Gneva. "Squash and pumpkin." Horticultural Sciences Department, New York, State Agricultural Experiment Station, Geneva, New York 100 (1995): 250.) Moreover, a hybrid plant may encompass higher filial generations of progeny plants resulted from a cross (such as between C. maxima and C. pepo). Mendelian genetics dictates that the segregating progeny plants may have any amount of the genetic material from either of the C. pepo genetic determinants, for example. Thirdly, it is also known in the art that cross-pollination (i.e., introgression) occurs naturally in squash at a high rate. Therefore, natural hybrids between C. maxima and C. pepo are potentially abundant and are encompassed in the scope of the claim.
Therefore, the term “winter squash plant” is interpreted as referring to C. maxima and any hybrid progeny plants between C. maxima and other domesticated or wild Cucurbita species regardless how much genetic determinant are shared with the C. maxima.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 20-31 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below.
The instantly pending claims are method claims. The judicial exception is the correlation of winter squash markers (nucleotide sequences) with a powdery mildew resistance phenotype in winter squash.
The claims are drawn to methods of “producing” a squash plant resistant to powdery mildew, which apply the natural principle of a correlation between squash genomic regions, or markers (SNPs/alleles) located therein, and particular r powdery mildew resistance phenotype. 
As the step of “selecting” is very generally recited, the step of “selecting” is reasonably interpreted as mere data gathering. Furthermore, limiting the marker to a particular sequence (e.g., SEQ ID NO: 1, 2, or 3) does not change the steps to be performed.
Although the claims recite the step of “crossing” a plant, this step is interpreted as naturally occurring crossing and introgression of the recited trait(s). The step of “crossing” is very generally recited; this step is not substantial integration of the natural principle(s) sufficient to confer patent eligibility;  For example, “crossing” a plant is interpreted as introduction of the resistance locus via naturally occurring crossing and homologous recombination. It is also known in the art that cross-pollination (i.e., introgression) occurs naturally in squash at a high rate (Robinson, R. W., and N. Y. Gneva. "Squash and pumpkin." Horticultural Sciences Department, New York, State Agricultural Experiment Station, Geneva, New York 100 (1995): 250.) with domesticated or wild species (Ferriol, María, and Belén Picó. "Pumpkin and winter squash." Vegetables I. Springer, New York, NY, 2008. 317-349.). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the 
Claim 9 is rejected under 101 because it reads on wild-type progeny squash plants that contain DNA, but are lacking the locus on chromosome 3 associated with powdery mildew resistance (due to Mendelian meiotic segregation). Indeed, due to Mendelian segregation, not all of the progeny plants of instant claim 9 would contain the recited powdery mildew resistance locus.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring process(es), nucleotides, cells, and organisms. The claimed methods and compositions have the inherent property/ies that are recited in the claims. The instant method claims do not require any transformation event or any additional element to show a practical application or integration of the natural principle. A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative 
Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S.Ct. 1289,101 USPQ2d 1961
(2012), at 1966. To show integration, the additional elements or steps must relate to the natural
principle in a significant way to impose a meaningful limit on the claim scope. Furthermore, although some claims recite the step(s) of identification of a locus by a SNP marker, these step(s) are not substantial integrations of the natural principle sufficient to confer patent eligibility. Identifying a SNP marker is a steps that is very generally recited and encompasses any methodology for detection/analysis of DNA, including basic sequencing; a step of sequencing is conventional and well understood, and routinely practiced, and thus does not amount to 
The claimed methods and products are not patent-eligible pursuant to the Supreme Court decision in Ass ’n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert, granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, — S.Ct. —, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-11 and 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 9 are rejected as being indefinite for the recitation of “identified by”. The claims are directed to a product (i.e. a squash plant). However, the recitation of the term “identified by” implies an action step, which raises the ambiguity whether the claims are intended to be “product-by-process” claims. It is unclear whether the step of identification implies any structural differences in the claimed product.
any portion of SEQ ID NO: 1, 2, or 3, such as any dinucleotide or larger oligonucleotide. Therefore, the locus could be at any distance from any of those broadly recited partial sequences, since the dinucleotide or larger oligonucleotide sequences of SEQ ID NO: 1, 2, or 3 could happen frequently anywhere in the chromosome. As such, it is unclear how the “identified by” is performed and how would such a process imply structural differences to the recited locus.
Their dependent claims are also rejected for failing to correct the above deficiency of the base claims.
Claims 7, 24 and 29 are also rejected as being indefinite for the recitation of conserved polynucleotide having “a function equivalent to that of the polynucleotide (a1) regarding powdery mildew resistance in the resistance locus”.  It should be noted that the Specification has not defined or illustrated the function of any polynucleotide in the resistance locus. At best, the disclosure has indicated a correlation between the presence of the recited markers and the phenotype of powdery mildew resistance in a population of progeny plants. Therefore, it is unclear what the “equivalent” function would have to be possessed by the broadly recited “conserved polynucleotide”.  The metes and bounds of the claims are not clear.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 5, 7-11 and 19-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a powdery mildew resistant winter squash plant and method of producing such a plant, requiring a powdery mildew resistant squash plant comprising a powdery mildew resistance locus on chromosome 3, wherein the locus is identified by at least one SNP marker selected from the group consisting of MSP 17500, MSP 8, and MSP 41353; wherein the powdery mildew resistance locus is identified by at least one polynucleotide selected from a polynucleotide consisting of a sequence of SEQ ID NO: 1, 2, or 3, or a polynucleotide that consists of a sequence having at least 95% sequence identity to the sequence of the polynucleotide above with a conserved base as recited, and has a function equivalent to that of the polynucleotide (al) regarding powdery mildew resistance in the resistance locus.
Firstly, it should be noted the claims, because of the broad claim language in the base and dependent claims, the claims are interpreted as being broadly drawn to a plant (and method of ny sequence of two or more nucleotides fully contained within SEQ ID NO: 1, 2, or 3.
Claims 9 and 31 are included in this rejection because even though the claims recite a deposited material, the claims also recite progeny thereof that may or may not share the same genetic determinant as the deposited material.
A written description of an invention ''requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.'1 University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, ''naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.'1 Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Cucurbita maxima) exhibiting powdery mildew resistance (referred to as a “parental line”) (Example 1). Applicants describe the identification of a powdery mildew resistance locus with respect to the 93 obtained lines in a F2 segregating population (Example 2).
Applicants describe the identification of a correlation between the SNP markers and the powdery mildew resistance in six lines from a F2 segregating population (Example 2, paragraph 0114). The SNP markers are shown in Table 2 on page 25. Applicants describe markers MSP_17500, MSP_8, MSP_41353 in the claimed region between sites of the two SNP markers MSP_14 and MSP_16 (Table 2), wherein the resistant plant has to have at least one allele from the resistant genotype for all three markers MSP_17500, MSP_8, MSP_41353.
Based on the disclosure, it appears that the claimed resistance locus is located between sites of the two SNP markers MSP_14 and MSP_16 which is 1.6 cM in size (paragraph [0113]). According to Cucurbit Genome Database (cucurbitgenomics.org/), this region is at Chromosome 3 between nucleotides 6760729 to 7316805 (556,076 bp). However, Applicants do not specifically describe nor do they reduce to practice a representative number of markers and of SNPs/marker alleles that are located in this region, and are determinative of powdery mildew resistance in squash plants. The claimed chromosomal region encompasses a myriad of genes, motifs, loci, alleles, and other genetic determinants, which may or may not be associated with resistance to powdery mildew; and most of which were not in Applicants’ possession at the time of filing. The Specification does not provide sufficient guidance for the number, identity, and physicochemical characteristics of the broadly claimed genus of markers and SNPs that are present (i) on chromosome 3 or (ii) in the broadly claimed resistance locus, and which are causally related to powdery mildew resistance. The Applicants also fail to describe structural or 
Relating to structure vs. function, Applicants do not claim the necessary (i.e., powdery mildew resistance-conveying) markers/alleles associated with the claimed phenotype(s), such that, Applicants do not disclose a conserved structure responsible with respect to the marker loci and alleles as to accomplish the instantly claimed function of resistance to powdery mildew resistance in squash plants. The claims are drawn to any unspecified allele of any marker type, as broad as not limited to the marker locus located (i) on the instantly claimed chromosome 3, or (if) within the instantly claimed chromosome interval. The claims are not limited to alleles indicative of the claimed phenotype of resistance to powdery mildew in squash plants. This leads to a situation where the instantly claimed (alleles of the claimed) marker loci would not possess the necessary structural features needed to accomplish the claimed phenotype. The Specification makes clear that the specific single nucleotide polymorphisms comprised within the marker alleles lend to the phenotype, thus it is necessary to claim the polymorphisms as such. 
Accordingly, the claims are drawn to an extremely large genus of marker loci encompassing any possible yet unspecified alleles associated with the claimed phenotype of resistance to powdery mildew in squash plants, when Applicants have only reduced to practice four SNPs/alleles for each of 3 markers within the claimed region. The claims are drawn to any marker of any type and sequence vs. the exemplified marker alleles listed in the Specification.

Scope of Enablement
Claims 5, 7-11 and 19-31 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a powdery mildew resistant winter squash plant comprising a powdery mildew resistance locus on chromosome 3, wherein the powdery mildew resistance locus comprises the SNP markers MSP 17500, MSP_8, and MSP_41353; wherein the powdery mildew resistance allele for marker MSP 17500 comprises a C at the 37th base in SEQ ID NO: 1, MSP_8 a T at the 59th base in SEQ ID NO: 2 and MSP_41353 a C at the 34th base of SEQ ID NO: 3; and methods of making and selecting such, does not reasonably provide enablement for any powdery mildew resistant winter squash plant comprising a powdery mildew resistance locus on chromosome 3 identified by one of SNP markers MSP 17500, MSP_8, and MSP_41353; or polynucleotides having a sequence of SEQ ID NO: 1, 2, or 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
Cucurbita maxima) exhibiting powdery mildew resistance (referred to as a “parental line”) (Example 1). Applicants teach the identification of a powdery mildew resistance locus with respect to the 93 obtained lines in a F2 segregating population (Example 2).
Applicants teach the identification of a correlation between the SNP markers and the powdery mildew resistance in six lines from a F2 segregating population (Example 2, paragraph 0114). The SNP markers are shown in Table 2 on page 25. Applicants describe markers MSP_17500, MSP_8, MSP_41353 in the claimed region between sites of the two SNP markers MSP_14 and MSP_16 (Table 2), wherein the resistant plant has to have at least one allele from the resistant genotype for all three markers MSP_17500, MSP_8, MSP_41353.
Based on the disclosure, it appears that the claimed resistance locus is located between sites of the two SNP markers MSP_14 and MSP_16 which is 1.6 cM in size (paragraph [0113]). According to Cucurbit Genome Database (cucurbitgenomics.org/), this region is at Chromosome 3 between nucleotides 6760729 to 7316805 (556,076 bp). However, Applicants do not specifically teach nor do they reduce to practice other markers and of SNPs/marker alleles that are located in this region, and are determinative of powdery mildew resistance in squash plants. The claimed chromosomal region encompasses a myriad of genes, motifs, loci, alleles, and other genetic determinants, which may or may not be associated with resistance to powdery mildew. The Specification does not provide sufficient guidance for the number, identity, and physicochemical characteristics of the broadly claimed genus of markers and SNPs that are present (i) on chromosome 3 or (ii) in the broadly claimed resistance locus, and which are causally related to powdery mildew resistance. The Applicants also fail to teach structural or functional features common to members of the claimed genus of markers on the claimed 
Accordingly, the claims are drawn to an extremely large genus of marker loci encompassing any possible yet unspecified alleles associated with the claimed phenotype of resistance to powdery mildew in squash plants, when Applicants have only reduced to practice four SNPs/alleles for each of 3 markers within the claimed region. The claims are drawn to any marker of any type and sequence vs. the exemplified marker alleles listed in the Specification.
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to identify the claimed resistant squash plant based on any of the broadly recited markers or alleles. However, Applicants do not provide adequate guidance regarding the unpredictability discussed above.
Thus, in view of the unpredictability associated with identifying the resistant plant, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous squash plants having any of the broadly recited markers or alleles, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (2006, Iowa State Research Farm Progress Reports. 1073).
The claim is broadly drawn to powdery mildew resistant winter squash plant identified by Accession No. FERM BP-22336 or a progeny line thereof.
As discussed above, the progeny plant of the deposited plant includes higher filial generation progeny plants of any number of outcross, therefore may or may not share all of the genetic determinant, or the physiological and morphological characteristics of the deposited plant.
As such, the claim is interpreted to encompass any winter squash plant.
Lawson discloses winter squash plants, with varying degree of resistance/susceptibility to powdery mildew.
Therefore, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5, 7-11 and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (Holdsworth, W. L., et al. PloS one 11.12 (2016): e0167715. Published: December 9, 2016), in view of Zhang (Zhang, Q. I., et al. HortScience 47.4 (2012): 452-458).
Claim 5 is broadly drawn to a powdery mildew resistant winter squash plant comprising a powdery mildew resistance locus on chromosome 3, wherein the powdery mildew resistance locus is identified by at least one SNP marker selected from the group consisting of MSP_17500, MSP_8, and MSP_41353.  
Claim 7 is broadly drawn to the powdery mildew resistant winter squash plant according to claim 5, wherein the powdery mildew resistance locus is identified by at least one polynucleotide consisting of a sequence of SEQ ID NO: 1, 2, or 3.  
To make the record clear, SEQ ID NO: 1, 2, and 3 each denotes the markers MSP_17500, MSP_8, and MSP_41353, respectively (see Specification, pages 5-6). In addition, the Specification has indicated that the powdery mildew resistance locus is mapped between the markers MP_14 and MP_16 (SEQ ID NO: 5 and 4, respectively). The location of the markers MSP_17500, MSP_8, and MSP_41353 are mapped to the chromosomal region bookended by MP_14 and MP_16, in the diagram below. The diagram is made based on BLAST search of the SEQ ID NO: 1, 2, 3, 4, and 5 in the CuGenDB (Cucurbit Genome Database) and its genome browser of Cucurbita maxima (Rimu) genome (http://cucurbitgenomics.org/organism/8). Note that the region flanked by the instant MSP_14 and MSP_16 markers are at Chromosome 3 from nucleotide 6760729 to 7316805, and the markers MSP_17500, MSP_8, and MSP_41353 are located at 7140896, 7005475, and 6942306, respectively.

Claims 20-31 are drawn to a method of producing such a plant comprising selecting a powdery mildew resistant winter squash plant and crossing with another.
Claim interpretation
As discussed above in the Claim Interpretation section, the term term “winter squash plant” is interpreted as referring to C. maxima and any hybrid progeny plants between C. maxima and other domesticated or wild Cucurbita species regardless how much genetic determinant are shared with the C. maxima.
Holdsworth teaches a powdery mildew resistance locus, designated Pm-0, in multiple C. pepo and C. moschata lines (p. 4); the Pm-0 locus is mapped to an interval of 76.4 kb was reached with the flanking markers S9_1474683 and S9_1551065. The forward and reverse primers for S9_1474683 were: 5’-TGTCGCAGCATGACATCTAGTT-3’ and 5’-TGTCAGATATGGCGTCTGGATG-3’, respectively. The forward and reverse primers for S9_1551065 were 5’-ACGATCCATCCTCATTGACC-3’ and 5’-TGAGGACAGAGCAGCGAGTA-3’, respectively (p. 9). Holdsworth teaches a candidate gene of particular interest which is the probable homolog of At5g66900, a NBS-LRR protein in Arabidopsis thaliana that contains a domain with similarity to the RPW8 locus that confers resistance to powdery mildew (p. 15, and Supplemental Data). 
C. maxima Chromosome 3.  See the diagram below showing the position of the Pm-0 resistance locus relative to the instantly claimed locus and markers. It is noted that the prior art resistance locus is within the instantly claimed region, and at least one of the markers (MSP_8) is overlapping with the region corresponding to the prior art Pm-0 locus. In particular, the C. pepo Pm-0 locus comprises a candidate gene homologous to At5g66900, which is located at Cp4.1LG10:2459754..2463072. This sequence comprises the sequence of the instant SEQ ID NO: 2 (see alignment below).
Holdsworth teaches introgressing the Pm-0 locus to other squash plants for improving powdery mildew resistance.
Holdsworth does not teach a C. maxima or its hybrid progeny plants thereof comprising the Pm-0 locus.
Zhang teaches interspecific hybrids among C. pepo, C. maxima, and C. moschata, and that these advanced interspecific-bridge lines provides a powerful platform for breeders to transfer favorable traits freely among the species and create more valuable and unique types or varieties through a conventional breeding process (p. 452), where the favorable traits include disease resistance such as powdery mildew resistance (PMR) (see for example in right column, p. 452). Zhang further teaches that these interspecific lines could be used to make dual-purpose summer squashes with immature fruit harvested as zucchini and the mature fruit as winter squash with the flesh texture of maxima or moschata fruit, or to convert a moschata or maxima vine to a pepo bush (p. 457).
C. pepo cultivars of Holdsworth to into the introspecific bridge lines of Zhang to arrive a hybrid plant comprising the Pm-0 locus. Such a plant reads on the instant claimed powdery mildew resistant winter squash plant because it qualifies as a winter squash plant according to the broadest reasonable interpretation of the term in light of the definition provided in the Specification; and that it comprises the resistance locus comprising the claimed marker sequences found on chromosome 3 of winter squash plant. Furthermore, it would have been obvious to the PHOSITA to select such a powdery mildew resistant winter squash plant and use it in a breeding program to cross with other winter squash plants to produce further powdery mildew resistant winter squash plant cultivars using the markers for the Pm-0 locus taught by Holdsworth and the breeding material and method taught by Zhang.
The PHOSITA would have been motivated to do so given the teachings of Holdsworth and Zhang regarding the need for breeding powdery mildew resistant squash plants. The PHOSITA would have had reasonable expectation of success given the teachings and success of Holdsworth regarding the resistance locus and identifying markers, and bridge lines and breeding success of Zhang.
Therefore, the claimed invention as a whole is prima facie obvious in view of the teachings of the prior art.
Sequence alignments:
MSP_16 (SEQ ID NO: 4):
> Cma_Chr03
Length=9421836

 Score = 130 bits (70),  Expect = 8e-30
 Identities = 72/73 (99%), Gaps = 0/73 (0%)
 Strand=Plus/Minus

Query  1        ATGAGGAATGATTACGTTTGGAAACTTTGCAGGTTGTGGGAGTGCTGGTTGGCAAGCCCC  60
                ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Sbjct  7316805  ATGAGGAATGATTACGTTTGGAAACTTTGCAGGTTGTGGGAGTTCTGGTTGGCAAGCCCC  7316746

Query  61       TGAACAACTTCTT  73
                |||||||||||||
Sbjct  7316745  TGAACAACTTCTT  7316733

MSP_14 (SEQ ID NO: 5):
> Cma_Chr03
Length=9421836

 Score = 195 bits (105),  Expect = 5e-49
 Identities = 115/120 (96%), Gaps = 0/120 (0%)
 Strand=Plus/Minus

Query  1        ATTGTCACTAGAATTTGGCCAAACACTAAGTACCTGGATGTGATTGTGACCGGAGCCATG  60
                ||||| || ||||||||||||||||||||||||||||||||||||||||| |||||||||
Sbjct  6760848  ATTGTGACAAGAATTTGGCCAAACACTAAGTACCTGGATGTGATTGTGACAGGAGCCATG  6760789

Query  61       GCTCAGTACATACCCACCTTGGAACTTTACAGTGGAGGGTTACCCATGGCTTGCACTATG  120
                ||||||||||||||||||||||||||||||||||||||| |||||||||||||||| |||
Sbjct  6760788  GCTCAGTACATACCCACCTTGGAACTTTACAGTGGAGGGCTACCCATGGCTTGCACCATG  6760729



MSP_17500 (SEQ ID NO: 1):
> Cma_Chr03
Length=9421836

 Score = 169 bits (91),  Expect = 2e-41
 Identities = 93/94 (99%), Gaps = 0/94 (0%)
 Strand=Plus/Plus

Query  1        CTTCATATTGTTTTGTGGTACACCATAAGCCAAGTACGCCTTTCAGAAAACAAAGTAGAT  60
                |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Sbjct  7140896  CTTCATATTGTTTTGTGGTACACCATAAGCCAAGTATGCCTTTCAGAAAACAAAGTAGAT  7140955

Query  61       ATTATAGCCTGACTGTCTATGAAGAACTAAAAAG  94
                ||||||||||||||||||||||||||||||||||
Sbjct  7140956  ATTATAGCCTGACTGTCTATGAAGAACTAAAAAG  7140989


MSP_8 (SEQ ID NO: 2):

> Cma_Chr03
Length=9421836

 Score = 147 bits (79),  Expect = 1e-34
 Identities = 85/88 (97%), Gaps = 0/88 (0%)
 Strand=Plus/Minus

Query  1        ACATCTGAAAAAGTTGAAGCTGTTATGTGATGGAGAGATTGCAGAGTGGTTGAAAACGTT  60
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||  
Sbjct  7005475  ACATCTGAAAAAGTTGAAGCTGTTATGTGATGGAGAGATTGCAGAGTGGTTGAAAACGGC  7005416

Query  61       TGCTCCCCACCTTGCCAAACAGGTCAAA  88
                | ||||||||||||||||||||||||||
Sbjct  7005415  TACTCCCCACCTTGCCAAACAGGTCAAA  7005388

MSP_41453 (SEQ ID No: 3) 

gagagtgggcaacaatttccccttgaagaagagctcgtcggcggcggtcattgtgtgattactggga


> Cma_Chr03
Length=9421836

 Score = 119 bits (64),  Expect = 1e-26
 Identities = 66/67 (99%), Gaps = 0/67 (0%)
 Strand=Plus/Minus

Query  1        GAGAGTGGGCAACAATTTCCCCTTGAAGAAGAGCTCGTCGGCGGCGGTCATTGTGTGATT  60
                ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Sbjct  6942306  GAGAGTGGGCAACAATTTCCCCTTGAAGAAGAGTTCGTCGGCGGCGGTCATTGTGTGATT  6942247

Query  61       ACTGGGA  67
                |||||||
Sbjct  6942246  ACTGGGA  6942240

Diagram of C. maxima chromosome 3 region identified by the instantly claimed markers relative to the markers and Pm-0 locus of Holdsworth:

    PNG
    media_image1.png
    358
    1427
    media_image1.png
    Greyscale

Alignment of Instant SEQ ID NO: 2 with the powdery mildew resistance candidate gene of Holdsworth, indicating the center of the instantly claimed resistance locus has been identified in the prior art as the most likely gene providing the powdery mildew resistance:

    PNG
    media_image2.png
    176
    543
    media_image2.png
    Greyscale

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663